Citation Nr: 1203065	
Decision Date: 01/27/12    Archive Date: 02/07/12

DOCKET NO.  07-29 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In July 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2011).  The opinion, dated in September 2011, has been received and associated with the Veteran's claims file.  In November 2011, a copy of the medical opinion was provided to the Veteran and his representative, and they were offered the opportunity to present additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Multiple sclerosis did not have its onset in active service or become manifest to a degree of 10 percent or more within seven years after the date of separation from such service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that VA's duty to notify was satisfied by a letter sent to the Veteran in April 2006 with regard to the claim for service connection for multiple sclerosis.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2006.  Therefore, the duty to notify has been satisfied.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The service treatment records and VA treatment records were obtained in connection with the Veteran's case and reviewed by both the RO and the Board.  VA also has a duty to request medical records from the Social Security Administration (SSA) when it has actual notice a veteran is in receipt of disability compensation.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In this case, during a treatment visit, the Veteran reported receiving disability since 1988.  However, the December 2000 inquiry of the SSA database by the RO indicated that the Veteran receives Supplementary Medical Insurance (SMI), but did not disclose any evidence of disability compensation.  As the SSA database does not indicate the receipt of disability benefits and the Veteran and his representative have never asserted the receipt of SSA disability benefits, the Board concludes that the notation was a miscommunication.   Given the foregoing, attempts to procure any such records are not required by the duty to assist.  See id; see also Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).

In addition, pursuant to the December 2009 remand directives, the Veteran was afforded a VA examination in January 2010.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board acknowledges that the January 2010 VA examiner did not provide an adequate nexus opinion.  Therefore, the Board requested an advisory medical opinion regarding the etiology of the Veteran's multiple sclerosis.  The examiner reviewed the claims file, addressed the questions posed by the Board, and provided a medical opinion with supporting rationale.  Therefore, the Board's remand directive has been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

In addition, the law provides that, where a veteran served ninety days or more of active military service, and multiple sclerosis becomes manifest to a degree of 10 percent or more within seven years after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Dorland's Medical Dictionary defines multiple sclerosis as a chronic neurologic disease in which there are patches of demyelination scattered throughout the white matter of the central nervous system, sometimes extending into the gray matter, with symptoms including weakness, incoordination, paresthesias, speech disturbances, and visual disturbances, most commonly double vision.  The course of the disease is usually prolonged, with remissions and relapses over many years.  See Dorland's Illustrated Medical Dictionary 973 (30th ed. 2003).

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for multiple sclerosis.

The medical evidence of record shows that the Veteran has a current disability.  The VA treatment records reveal that the Veteran was diagnosed with multiple sclerosis in 1988.  

The service treatment records are absent for any diagnosis of multiple sclerosis and are negative for any of the Veteran's reported symptoms including fatigue, erectile dysfunction, neurogenic bladder, incontinence, and weakness in the extremities.  A May 1964 service treatment record shows that the Veteran complained of headaches and blurred vision.  However, the Veteran was seen six days later and there were no complaints noted.  The subsequent treatment records do not reveal any chronic complaints.  The Veteran was also diagnosed with herpes zoster type rash, left upper quadrant of abdomen.  The September 1966 separation examination report shows that the Veteran's lower extremities were clinically evaluated as normal, the eyes were clinically evaluated as normal, the neurologic condition was clinically evaluated as normal, and the genitourinary system was clinically evaluated as normal.  In the September 1966 report of medical history, the Veteran denied experiencing foot trouble and paralysis.  He also denied experiencing any eye trouble, frequent or painful urination, and neuritis.  He did not report any fatigue, erectile dysfunction, or weakness.  

The first documentary evidence of complaints related to multiple sclerosis is dated in the 1980s, more than 13 years after the Veteran's separation from active service.  Specifically, the Veteran was seen in July 1986 when he complained of mild weakness of the lower extremities.  He was able to walk and did not take sick leave.  He had a spontaneous recovery.  In January 1988, the Veteran suffered an exacerbation similar to the symptoms in 1986 with very limited walking.  He had double incontinence and the magnetic resonance imaging (MRI) report was consistent with multiple sclerosis.  The VA treatment records show that the Veteran took steroids from 1988 to 1991 to treat his multiple sclerosis.  The VA treatment records then reveal complaints of significant fatigue, numbness, and erectile dysfunction.  The September 2000 VA treatment record shows that the Veteran likely had relapsing/remitting multiple sclerosis ("RRMS") with a benign course for 8 years.  The examining physician commented that the symptoms/signs were due to cerebral/spinal lesions.  

The Veteran was afforded a VA examination in January 2010.  The examiner reviewed the Veteran's VA treatment records.  The Veteran reported that he was diagnosed with multiple sclerosis in 1988 but that early in the 1970s, he started having problems walking.  He was dragging his feet and had occasional falls.  Right after 1969, when he got married, he said that he started having problems voiding his urine.  He denied any vision symptoms.  He reported that, in the early 1980s, he started having sexual dysfunction, and he no longer had erections.  The numbness in both feet started in the 1970s, and the Veteran started using a scooter in 1990 because of weakness and stumbles.  He noticed some increasing weakness since the 1970s.  He had bowel incontinence going back to the 1970s.  At the time of the examination, the Veteran presented with tingling in his body when he was in the swimming pool.  He was still unable to empty fully his bladder.  He was unable to walk for long distances.  He was able to take a few steps.  He presented with numbness in both hands and both feet and both legs.  The examiner commented that the cause of multiple sclerosis was unknown but tissue damage and neurological symptoms were the result of an immune mechanism directed against myelin antigens.  The examiner further noted that viral infection or other inciting factors might produce these changes.  Clinically it is defined by involvements of different parts of the central nervous system at different times.  The Veteran developed symptoms long after being discharged from service and never mentioned the time that he was affected by herpes virus while in service.  The examiner did not think that the diagnosis of multiple sclerosis was related to any virus syndrome that the Veteran suffered while in the service.  It was clear that the Veteran has probable multiple sclerosis, but there was no correlation with any viral syndrome that the Veteran might have had in the past.  In a February 2010 addendum to the examination report, the examiner noted that the claims file had been reviewed.  On April 16, 1966, the Veteran was seen by the medical officers, and there was a note in the claims file that stated that the Veteran had a herpes zoster type rash on the left upper quadrant of abdomen.  The examiner noted that multiple sclerosis was not caused by or a result of a herpes infection.  There was no medical evidence that multiple sclerosis is etiologically related to a virus infection.  The Veteran developed neurological symptoms 20 years after being discharged from active duty.  When he was in the military, the Veteran checked no as to whether he experienced any nervous trouble of any sort.  The examiner felt it was not likely at all that the multiple sclerosis was caused by a virus infection.  

The Board requested an expert medical opinion regarding the etiology of the Veteran's multiple sclerosis.  The examiner reviewed the pertinent medical records and noted that the question presented was whether the Veteran's current diagnosis of multiple sclerosis was causally or etiologically related to the period of active service.  The examiner observed that, while in service in May 1964, the Veteran complained of headaches and blurred vision with reading.  These symptoms were nonspecific and inconclusive since no other details were available.  Per medical records, the Veteran was seen six days later, and there were no complaints noted.  In June 1966, the Veteran was diagnosed with herpes zoster type rash, left upper quadrant of abdomen, and again the Veteran had no neurological complaints at that time or after that time while in service.  The Veteran was diagnosed with multiple sclerosis in 1988, and the examiner noted that since then he had had gait problems; he also had a history of neurogenic bladder.  In July 1986, the Veteran had complaints of weakness and numbness in both lower extremities.  Per medical chart, the complaints resolved and recurred in January 1988, when the Veteran had significant gait problems and incontinence bladder, treated with I.V. steroids.  The Veteran had an MRI of the brain in 2000, which reported frontal, parietal and occipital white matter lesions compatible with multiple sclerosis.  The examniner noted that multiple sclerosis is widely accepted as an inflammatory auto-immune disorder; that it is a complex multifactorial disease; and that the cause of multiple sclerosis is not known.  The examiner further stated that the only virus suggested as a possible risk factor in multiple sclerosis and consistently implicated is Epstein Barr virus but that this is not confirmed and needs further study.  After review of the Veteran's chart, the examiner did not find sufficient documented medical evidence to indicate that the Veteran's current diagnosis of multiple sclerosis since 1988 was causally or etiologically related to his period of active service.  The examiner did not think the Veteran's herpes zoster infection in 1966, while in the military service, caused his multiple sclerosis.  

The Board has considered the Veteran's assertions that his multiple sclerosis is related to active service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

Although the Veteran may be competent to describe symptoms of multiple sclerosis, he is not competent to comment on the etiology of such a disorder.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between multiple sclerosis and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Therefore, the Veteran's statements asserting a relationship between his multiple sclerosis and service do not constitute competent medical evidence on which the Board can make a service connection determination.  Moreover, the Board finds that the most persuasive evidence with respect to the etiology of the Veteran's current multiple sclerosis is the September 2011 expert medical opinion.  The examiner has medical expertise and provided supporting rationale for the medical opinion.

The Board also acknowledges the Veteran's argument that his herpes infection during active service caused his multiple sclerosis.  In support of his argument, he submitted two articles suggesting that there may be a link between human herpes virus-6 (HHV-6) and those diagnosed with multiple sclerosis.  It was noted that additional testing was underway.  The article explained that HHV-6 is known to be present in 90 percent of the adult American population as a result of infection during the first few years of life.  

Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the Internet articles submitted by the Veteran are of a general nature.  Although the articles suggest that there may be a link between HHV-6 and the development of multiple sclerosis, it does not discuss a rash of herpes zoster that the Veteran experienced during service.  Moreover, the articles noted that additional testing was underway to explore whether such a link exists.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Here, there is no medical evidence relating the Veteran's multiple sclerosis to a herpes zoster rash in service.  The expert medical opinion addressed the Veteran's contention; the examiner reviewed the claims file and explained that he did not think that the Veteran's herpes zoster rash in 1966, while in the military service caused his multiple sclerosis.  The Board finds that the examiner's opinion is more persuasive than that of the articles and the Veteran's statements.  As noted above, the examiner has medical expertise, provided supporting rationale for the opinion provided, citing to the medical evidence reviewed.  

The Board also recognizes that service connection may be granted on the basis of continuity of symptomatology.  38 C.F.R. § 3.303(b).  In this case, the Veteran has contended that he has experienced erectile dysfunction, chronic fatigue, neurogenic bladder, incontinence, and weakness in the lower extremities since active service.  The Board recognizes that the Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Furthermore, he can attest to symptoms such as chronic fatigue, erectile dysfunction, and weakness in the lower extremities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

However, in this case, the Board finds that the Veteran's statements are not credible with respect to the onset of his reported symptoms.  Concerning the credibility of the evidence, "definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, medical opinion that multiple sclerosis did not have its onset in service and is not related to a virus in service "hangs together" in a consistent manner with the other evidence of record and renders it more believable and convincing.
The Board attributes more value to that of the documentary medical evidence of record.  Indeed, the service treatment records are completely absent for any complaints or documentation of chronic fatigue, weakness, or erectile dysfunction.  The Board finds it highly unlikely that the Veteran would be suffering from these symptoms, particularly chronic fatigue, and be able to perform his military duties including physical training.  In fact, in a provided history of the Veteran's multiple sclerosis in the VA treatment records, it was only noted that the Veteran began experiencing possible symptoms in the 1980s.  Specifically, the Veteran sought treatment in 1986 for mild weakness/numbness in the lower extremities with no sphincter problems.   The Veteran was then diagnosed with multiple sclerosis in 1988 with symptoms of weakness in the extremities, bladder problems, and incontinence.  He later appeared to develop fatigue and erectile dysfunction.  Although he appears to be sincere in his belief as to service connection, in light of these factors, the Veteran's current statements to the effect that he has experienced continuous symptomatology since active service, while competent, are not deemed to be credible.  The absence of documented complaints or treatment for many years following his military discharge is more probative than his current recollection as to symptoms experienced in the distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  Thus, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Finally, the Board also finds that the weight of the evidence is against a grant of service connection for multiple sclerosis on a presumptive basis.  Specifically, the weight of the evidence is against a finding that the disease manifested to a compensable degree within 7 years of the Veteran's separation from service in 1966.  The Board recognizes the Veteran's statements regarding symptoms that have been present since service including chronic fatigue, weakness in his extremities, erectile dysfunction, neurogenic bladder, and incontinence.  As stated above, the Veteran is competent to express that he has experienced such symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board finds that the Veteran is not credible with respect to the onset of his reported symptoms.  Again, the service treatment records do not reveal any complaints related to chronic fatigue, weakness of the extremities, erectile dysfunction, neurogenic bladder, or incontinence.  The post-service treatment records show that the Veteran did not seek any treatment until the 1980s when he only complained of mild weakness in the lower extremities.  When he was treated in 1986 regarding his complaint of weakness of the extremities, he did not report experiencing any fatigue, erectile dysfunction, neurogenic bladder, or incontinence.  The Veteran was not seen again until 1988, when he was diagnosed with multiple sclerosis.  At that time, the Veteran then reported experiencing bladder and bowel problems.  In records dated subsequent to his diagnosis of multiple sclerosis, the Veteran reported experiencing fatigue and erectile dysfunction.  The Board affords more credence to the documentary evidence of record rather than the Veteran's current statements, located in the January 2010 VA examination report, regarding the onset of the symptoms.  As noted above, the VA treatment record documenting the history of the Veteran's multiple sclerosis only noted that the Veteran reported experiencing mild weakness in his extremities in the 1980s, more than 13 years after the Veteran's separation from active duty.  Such history reported by the Veteran for treatment purposes are found by the Board to be of more probative value than the more recent assertions and histories given for VA disability compensation purposes by the Veteran and the lay statements he has submitted.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In summary, the Board has weighed the lay and medical evidence of record and finds that the lay evidence of multiple sclerosis symptoms during service or as early as the 1970s are of lesser probative value than the medical evidence that contains statements the Veteran made for treatment purposes, which reflect that his symptoms began in the 1980s.  Because multiple sclerosis is not shown to be manifested during the applicable seven year presumptive period, presumptive service connection is not warranted for multiple sclerosis as a chronic disease under 38 C.F.R. § 3.307.

Therefore, for the reasons and bases set forth above, the Board finds the preponderance of the evidence of record is against the grant of service connection for multiple sclerosis.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for multiple sclerosis is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


ORDER

Entitlement to service connection for multiple sclerosis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


